Citation Nr: 9908092	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-40 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for a shell fragment 
wound scar to the left lower posterior chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a compensable evaluation for a 
shell fragment wound scar to the left lower posterior chest 
is clearly before the Board.  The RO denied that claim in a 
rating decision dated in March 1996.  The RO received a 
notice of disagreement in May 1996 and issued a statement of 
the case in July 1996.  In August 1996, the RO received the 
veteran's substantive appeal pertinent to that issue.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1998).

The Board notes that the veteran also expressed disagreement 
with the RO's March 1996 denial of an increased evaluation 
for a seizure disorder; that disagreement was received in May 
1996.  Following the submission of additional evidence, the 
RO assigned an increased (40 percent) evaluation for his 
service-connected seizure disorder.  The RO issued a 
statement of the case pertinent to that issue in April 1997.  
The veteran did not submit a substantive appeal; thus, that 
issue is not before the Board.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302 (1998).

In July 1996, the RO denied service connection for residuals 
of a shell fragment wound to the neck with retained foreign 
bodies.  In August 1996, the RO received a statement in which 
the veteran expressed disagreement with the denial of service 
connection.  Thereafter, in a rating decision dated in 
October 1996, the RO granted service connection for residuals 
of a shell fragment wound, with retained foreign body, to the 
skull.  That grant appears to encompass the veteran's claim 
previously characterized as injury to the neck/mastoid area.  
In a statement of the case issued in March 1997, the RO 
included discussion of the evaluation of service connected 
residuals of a shell fragment wound, with retained metallic 
foreign body, in the right occipital skull.  From its review, 
the Board is unclear as to why such statement was issued.  
The benefit sought was service connection and there is no 
evidence in the claims file as to the veteran's express 
disagreement with the "down-stream" issues of the effective 
date or percentage rating assigned to the RO's grant.  Absent 
such, the Board is without jurisdiction.  See Grantham v. 
Brown, 114 F.3d (Fed. Cir. 1997); Barrera v. Gober, 95-7045 
(Fed. Cir., August 8, 1997); see also Holland v. Gober, No. 
94-1046 (U.S. Vet. App., October 8, 1997) (per curiam).  In 
any case, the record does not contain a substantive appeal 
with respect to the above.  Accordingly, such issue is not 
before the Board.


REMAND

In a statement received in August 1996, the veteran requested 
an appearance before the "local hearing officer."  The RO 
scheduled the veteran for personal hearings in January 1997, 
February 1997 and May 1997.  Each time the veteran canceled 
and requested that his hearing be rescheduled.  In May 1998, 
the RO requested clarification pertinent to the veteran's 
desire for a hearing, noting multiple prior cancellations and 
requests that such hearing be rescheduled.  In a letter dated 
in June 1998, the veteran's representative advised the RO 
that the veteran still desired a "personal hearing before 
the Hearing Officer."

In the VA Form 646 dated in January 1999, the representative 
indicated that the veteran desired to present argument at a 
Travel Board hearing.  In a letter of January 21, 1999, the 
RO advised the veteran of a Travel Board hearing scheduled 
for February 8, 1999.  In a letter of January 25, 1999 the 
veteran requested that his Travel Board hearing scheduled for 
February 1999 be rescheduled.  The RO's letter January 21 
letter notifying the veteran of the date of that hearing has 
been annotated to reflect that the Travel Board hearing was 
postponed per the veteran's January 25 letter.  The case was 
then sent to the Board.  





A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for a hearing.  38 C.F.R. § 
20.700(a) (1998).  At this date the veteran has not been 
rescheduled to appear at a Travel Board hearing or before the 
local hearing officer.

Accordingly, the case is remanded for the following:

The RO should clarify with the veteran 
whether he still desires a Travel Board 
hearing and/or a personal hearing before 
an RO Hearing Officer.  The RO should 
then schedule the veteran for such 
hearing(s) accordingly, with an RO 
hearing, if desired, to be scheduled 
prior to any Travel Board hearing.  If 
the veteran does not respond, he should 
still be scheduled for a Travel Board 
hearing.  If the veteran withdraws his 
request for a hearing, the withdrawal 
should be associated with the claims 
file.  The veteran should be advised that 
he is free to submit any additional 
evidence in support of his claim at his 
hearing(s).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


